TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00269-CV


Tammy Johns a/k/a Timmy Johns, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. FM5-04270, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		This is an accelerated appeal from an order terminating the parental rights of appellant
Tammy Johns a/k/a Timmy Johns to her minor child, J.A.W.
		Attorney for appellant has filed an Anders brief, see Anders v. California, 386 U.S.
738, 744 (1967), and has informed this Court that she has "diligently reviewed the record" and can
find no arguable grounds to be advanced on appeal.  This Court has previously held that the
procedures set forth in Anders are applicable to an appeal of the termination of parental rights when
an appointed attorney concludes that there are no non-frivolous issues to assert on appeal.  See
Taylor v. Texas Dep't of Family & Protective Servs., 160 S.W.3d 641, 646-47 (Tex. App.--Austin
2005, no pet.); see also In re K.D., 127 S.W.3d 66, 67 (Tex. App.--Houston [1st Dist.] 2003,
no pet.); Porter v. Texas Dep't of Protective & Regulatory Servs., 105 S.W.3d 52, 56
(Tex. App.--Corpus Christi 2003, no pet.); In re K.M., 98 S.W.3d 774, 777 (Tex. App.--Fort Worth
2003, no pet.).  The brief filed by appellant's attorney meets the requirements of Anders by
presenting a professional evaluation of the record and demonstrating that there are no arguable
grounds for appeal.  See Anders, 386 U.S. at 744.  The record reflects that appellant's attorney
has served a copy of the Anders brief on appellant and has informed appellant of her right to file a
pro se brief.  More than thirty days have passed, and appellant has not filed a pro se brief.
		Upon receiving an Anders brief, we must conduct a full examination of all the
proceedings to determine whether the case is wholly frivolous.  Penson v. Ohio, 488 U.S. 75, 80
(1988).  We have reviewed the entire record and the Anders brief submitted on appellant's behalf,
and we have found nothing that would arguably support an appeal.  We agree the appeal is frivolous
and without merit.  Accordingly, we affirm the trial court's decree terminating appellant's
parental rights to J.A.W.
		In accordance with Anders, appellant's attorney has asked permission to withdraw
as counsel for appellant.  See Anders, 386 U.S. at 744.  We grant the motion to withdraw.  We
further order appellant's attorney to notify appellant of the disposition of this appeal and the
availability of discretionary review.  See In re K.D., 127 S.W.2d at 68 n.3 (citing Ex parte Wilson,
956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam)).


						__________________________________________
						Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Affirmed
Filed:   November 29, 2006